DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Previously rejected Claims 1-6 are currently pending in the application and are examined below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Valamehr et al (WO2017079673A1) and further in view of Lee et al (WO2017106528A2). Valamehr teaches all the limitations of claim 1 as described below including integration of a polynucleotide construct into a TCR gene locus, but does not specifically describe integration of the polynucleotide construct into the exon c2 of the TRAC locus. Similar to Valamehr, Lee et al describe the advantages and reasoning for essentially "knocking out" the expression of an endogenous TCR through targeted disruption of the TRAC locus in the context of adoptive cell therapy and chimeric antigen receptors (0011). The disruption may be simultaneously accomplished through subsequent integration of an exogenous transgene (as such a polynucleotide) into a TCR gene (e.g. when the TCR gene is knocked out) (0015).  Among others the advantages are described as an absence of graft versus host disease response when allogeneic cells are utilized in treatment protocols (0011). In Lee, (0015) it is described that particularly the exon cl, c2 or c3 of a TCR gene or TRAC locus may be modified by incorporation of polynucleotides into the exon site of choice. Valamehr describes in one embodiment a system in which terminally differentiated cells such as mature T cells (0005, 0006, 00033) are genetically modified for various parameters, and then transformed into iPSC cells (induced pluripotent stem cells) with the final purpose of creating clonal populations of cells which can subsequently be re-differentiated into, for instance, T cells to allow for a potentially unlimited clonally derived supply of these cells (0005). Looking to the first step of this process one finds that this composition of cells (prior to single .
 The instant claim 4 further limits the 1st and 2nd polynucleotides to be linked together by a nucleotide sequence encoding a P2A self-cleaving peptide. This essentially leads to a single concatenated polynucleotide sequence which upon translation is "cleaved" into the first and second polynucleotides encoded proteins. Valamehr teaches that one or more introduced polynucleotides may be linked together with a self-cleaving peptide encoding nucleic acid sequence (Valamehr, 0007). This peptide is further denoted as a 2A family of "self-cleaving" peptides which P2A is a subspecies (Valamehr, 000169).
Instant claim 5 describes the second polynucleotide as comprising a linker between the B2M and HLA-G/HLA-E encoded molecules. Valamehr describes that different protein moieties in a polynucleotide chain may be separated by a linker sequence which encodes for a short peptide sequence (Valamehr, 000169). This peptide encoding sequence may be incorporated for multiple purposes, including physical separation between moieties, and may be designed to consist of various amino acids depending on the desired physical effect of the linker.
(Valamehr, 000169). It is illustrated that a linker may be present between a B2M and HLA-G/HLA-E encoded molecules (fig 24 A).

 Response to Arguments 35 U.S.C. § 103
Applicant initially asserts that Valamehr does not "teach or suggest" the limitations of claim 1. In initial arguments applicant argues that the reference of Valamehr do not teach integration of a CAR-B2M-HLA/G fusion protein at a TCR locus and do not specifically relate to a T cell. Applicant describes that because the particular example of this fusion protein is presented as a lentiviral construct integration system, the reference does not teach or suggest that this may be targeted more specifically to be integrated into a TCR locus. Applicant additionally describes that the reference does not teach integration of this molecule into a T cell. In reply applicant is directed to evaluate the full disclosure of Valamehr as detailed in present and previous rejections of record, in which Valamehr teaches:
	a.) (0005) "It is also an object of the present invention to reprogram non-pluripotent cells after genome-engineering of the non-pluripotent cells, as such genome engineered non-pluripotent cells are obtained first for the subsequent cell reprogramming"
	b.) (0007) "One aspect of the present invention provides a construct comprising: (1) one or more exogenous polynucleotides of interest operatively linked to one or more or to an endogenous promoter comprised in a selected site upon integration"
	c.) (0007) "In some embodiments, the one or more exogenous polynucleotides are linked to each other by a linker sequence. In some embodiments, the linker sequence encodes a self-cleaving peptide." see (000169, p59) "In other embodiments, a 2A linker sequence allows for two separate proteins to be produced from a single translation"
	d.) (0005)"one or several genetic modifications at selected sites through reprogramming non-pluripotent cells comprising the same genetic modifications, including targeted integration and/or targeted in/dels".
	e.) (0007)"In some embodiments, the selected site is a safe harbor locus, highly expressive locus, temporally expressed locus, or a gene locus for interruption. In some embodiments, the safe harbor locus may be AAVS1, CCR5, ROSA26, collagen, HTRP, Hll, beta-2 microglobulin, GAPDH, TCR or RUNX1"
	f.) (00033)"In yet some other embodiments of the composition, the genomic-engineered non-pluripotent cells comprise mesodermal cells, CD34 cells, hemogenic endothelium cells, hematopoietic stem and progenitor cells, hematopoietic multipotent progenitor cells, T cell progenitors, NK cell progenitors, T cells, NKT cells, NK cells, or B cells......wherein the genomic-engineered non-pluripotent cells have increased resistance to T and/or NK cells."
	g.) (00066) "Fig. 20 shows the cell type specific expression of CAR driven by the endogenous TCR promoter, and the expression and function knock-out of TCR due to the locus specific insertion of CAR" and (000319) " Fig. 20 shows the cell type specific expression of 
        h.) (fig 24 A.)(00070) an HLAE/HLAG B2M fusion protein linked by G4S linker. 
        i.) Lee et al specifically describe the integration of a CAR into the TCR alpha exon c2 of a T cell (0015, 0016), and additionally disruption of the endogenous B2M locus (0035).
This rejection is not an anticipation rejection (102). Applicant is reminded that the disclosure of the references should be considered in its entirety for all it teaches for determining obviousness under 35 U.S.C. 103. As such the disclosure of Valamehr clearly contemplates integration of multiple polynucleotides into a TCR genomic location in an "immune cell" such as a T cell. The integrated polynucleotides may be a CAR, and additionally a polynucleotide which confers "increased resistance to T and/or NK cells” (see f above) which are linked by a 2A molecule self-cleaving peptide encoding sequence. This is the function of a HLA-G/B2M fusion molecule as such a molecule (HLA-G/E) is known to interact with NK inhibitory receptors and B2M is known to be required for surface expression of the HLA-G/E alternative class I molecules for instance. Lee is relied upon for the teaching of integration into a "TCR alpha c2" locus, it is noted a species of the TCR of Valamehr. Thus Valamehr in combination with Lee in fact teaches all of the required elements of the instant claims at issue, with the combination of 2 polynucleotides into one longer polynucleotide linked by a P2A molecule an obvious step based on the disclosure for the purpose of achieving the multiple goals of directed integration of the CAR polynucleotide into a TCR locus, and 
While the particular example of the integration of the HLA-G/E-B2M fusion protein is presented as random, the complete disclosure of Valamehr contemplates site specific integration of the disclosed polynucleotides (which include a CAR and a HLA-G fusion protein) into the TCR locus under control of an endogenous promoter, and in combination with Lee into the particular exon c2 as claimed.  Applicant argues that in contrast to the prior art, the examples in the instant specification provide strategies for integration into the TCR locus. However Lee et al teaches integration of one or more transgenes including a CAR at a TCR locus including exon c2 of the TCRA gene (see claims 1 and 5 for example). Valamehr additionally extensively describes multiple methodologies such as CRISPR, TALEN, and ZFN for integration of desired sequences into a specific site in the genome of target cell (000152-000157) and how to perform them. As an example and practical matter, Valamehr in figure 20 clearly illustrates the ability to achieve functional expression of a CAR driven by endogenous promoter (TCR) in T cells through integration into a TCR locus. Likewise Lee describes the use of multiple systems such as TALEN, CRISPR and ZFN for integration of desired sequences (0088-0099). The strategies for integration that are taught in the instant specification, CRISPR, TALEN, ZFN particularly are therefore the same as those taught in the prior art of Valamehr and Lee.  Therefore Valamehr and Lee combined present a clear functional and workable system in which the instantly claimed at least one modified T cell may be produced. 
With respect to the referenced paragraph 000308 a skilled person in the art at the time of the claimed invention would in fact know that the deletion or knockout of expression of the endogenous B2M (“decreased expression”) is a desirable quality in the pursuit of allogeneic HLA class I free chimeric antigen receptor comprising cells, allowing cells to avoid rejection by recipient resident T cells. Reduced or deleted expression of the endogenous B2M would abrogate surface expression of endogenous class I molecules. However as HLAG/E surface expression is aided by B2M expression one would be motivated to combine these into a non-cleavable fusion protein, thus allowing the B2M to only associate with the desired HLAG/E molecular partner. Therefore, the deletion of endogenous B2M and expression of an exogenous HLAG/E-B2M fusion protein are closely linked elements. As applicant has described, a skilled artisan would recognize that the absence of class I molecules would lead to additional problems with potential rejection (destruction) of donor cells through NK mediated lysis (recognition as such of the absence of the CI molecule). This problem would be solved, as described by Valamehr with the surface expression of a HLA-G/E molecule-B2M fusion protein (as designed by Valamehr fig 24A.) and explains Valamehr investigating the expression of this fusion protein in the context of the B2M -/- cells. 
In additional regards to paragraph 000308, in regards to the motivation to "increase expression of TCR", a skilled artisan would recognize that reference is referring to a different system for increasing the TCR expression of particular introduced, or endogenously derived antigen specific TCR. One of ordinary skill in the art would recognize the difference between . 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HARTNETT/             Examiner, Art Unit 1644                  

/AMY E JUEDES/             Primary Examiner, Art Unit 1644